Citation Nr: 0529034	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  97-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anginal pains.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a claimed morphine overdose, to include anxiety 
and shortness of breath.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability manifested by a low heart rate, alternating high 
and low blood pressure, fatigue, insomnia, restlessness, 
nausea, lightheadedness, and dizziness.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a rash of the hands, feet, and legs.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder, diagnosed as an adjustment disorder 
with an anxious and depressed mood.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a chronic headache disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to August 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO decision which denied 
entitlement to the benefits sought on appeal.  In April 1999 
and January 2004, the Board remanded the claims to the RO for 
further evidentiary development. 
 

FINDINGS OF FACT

1.  Treatment at a VA facility in Jackson, Mississippi, in 
September 1996, did not result in any additional residuals of 
a myocardial infarction.

2.  Treatment at a VA facility in Jackson, Mississippi, in 
September 1996, did not result in any additional anginal 
pain. 

3.  There is no competent medical evidence establishing that 
the veteran had a morphine overdose during the course of 
treatment at a VA facility in Jackson, Mississippi, in 
September 1996; even if he did, any residuals of such were 
acute and transitory and did not result in additional 
disability.

4.  Treatment at a VA facility in Jackson, Mississippi, in 
September 1996, did not result in any additional disability 
to a condition manifested by a low heart rate, alternating 
low and high blood pressure, fatigue, insomnia, restlessness, 
nausea, lightheadedness, and dizziness.

5.  Treatment at a VA facility in Jackson, Mississippi, in 
September 1996, did not result in any additional rash of the 
hands, feet, and legs.

6.  Treatment at a VA facility in Jackson, Mississippi, in 
September 1996, did not result in any additional psychiatric 
disability. 

7.  Treatment at a VA facility in Jackson, Mississippi, in 
September 1996, did not result in any additional headaches. 


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a myocardial infarction pursuant to 
treatment at a VA facility in Jackson, Mississippi in 
September 1996, have not been met.  38 U.S.C.A. § 1151 
(effective prior to October 1, 1997).

2.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for anginal pains pursuant to treatment at a VA 
facility in Jackson, Mississippi in September 1996, have not 
been met.  38 U.S.C.A. § 1151 (effective prior to October 1, 
1997).

3.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a claimed morphine overdose pursuant 
to treatment at a VA facility in Jackson, Mississippi in 
September 1996, have not been met.  38 U.S.C.A. § 1151 
(effective prior to October 1, 1997).

4.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a disability manifested by a low heart rate, 
alternating low and high blood pressure, fatigue, insomnia, 
restlessness, nausea, lightheadedness, and dizziness, 
pursuant to treatment at a VA facility in Jackson, 
Mississippi in September 1996, have not been met.  38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).

5.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a rash of the hands, feet, and legs, pursuant to 
treatment at a VA facility in Jackson, Mississippi in 
September 1996, have not been met.  38 U.S.C.A. § 1151 
(effective prior to October 1, 1997).

6.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a psychiatric disorder, diagnosed as an adjustment 
disorder with an anxious and depressed mood, pursuant to 
treatment at a VA facility in Jackson, Mississippi in 
September 1996, have not been met.  38 U.S.C.A. § 1151 
(effective prior to October 1, 1997).

7.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a chronic headache disability pursuant to 
treatment at a VA facility in Jackson, Mississippi in 
September 1996, have not been met.  38 U.S.C.A. § 1151 
(effective prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a May 1997 statement of 
the case; August 2000, July 2003, and November 2004 
supplemental statements of the case; and VCAA letters were 
sent in September 2001 and April 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The September 2001 and April 
2004 letters informed the veteran of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the September 2001 and April 2004 
letters were mailed to the appellant subsequent to the 
appealed rating decision.  In these letters, the veteran was 
not specifically informed to furnish copies of any evidence 
in his possession as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

A June 1988 discharge summary from St. Dominic-Jackson 
Memorial Hospital indicates that the veteran underwent a 
cardiac catheterization in May 1988, and in June 1988 he 
underwent an aortocoronary bypass graft with internal mammary 
artery graft to the left anterior descending and a left 
circumflex posterior descending vein graft.  The final 
diagnosis was unstable angina pectoris secondary to 
significant occlusive coronary atherosclerosis.  

A September 1989 cardiac catheterization report from St. 
Dominic-Jackson Memorial Hospital indicates that the veteran 
was status post bypass surgery several years ago with a 
saphenous vein graft to the circumflex system and internal 
mammary graft to the left anterior descending.  Not bypassed 
at that time was a small intermediate coronary artery with 
flow restrictive disease at the origin.  The veteran was 
admitted with unstable angina.  After the procedure was 
completed, the impression was coronary atherosclerotic heart 
disease treated surgically with an internal mammary artery 
graft to the left anterior descending and saphenous vein 
graft to the circumflex system, both patent; interval/new 
disease development with now 100 percent occlusion of the mid 
circumflex with the distal circumflex being fed by patent 
circumflex saphenous vein graft; interval/new development 
with flow restrictive disease noted in obtuse marginal #1 and 
proximal branch off of obtuse marginal #1; sable flow 
restrictive disease of the intermediate coronary artery.  It 
was stated that the veteran's recent angina may have been a 
manifestation of new flow restrictive disease at the 
circumflex system or manifestation of previously diagnosed 
inoperable intermediate coronary artery disease.  Medical 
management was felt appropriate.

VA medical records show that at the time of the veteran's 
September 9, 1996, scheduled admission to the Jackson, 
Mississippi, VA Medical Center, he had angina with shortness 
of breath on exertion.  The veteran's history was known 
coronary artery disease with a history of a myocardial 
infarction in 1983 and again in 1988, with a 2-vessel 
coronary artery bypass graft at St. Dominic.  The veteran's 
last coronary catheterization was in August 1992, and it 
showed total proximal right coronary artery disease and 
critical coronary artery disease, stenosis of the obtuse 
marginal at the origin, and 40 to 50 percent stenosis of the 
obtuse marginal #2 at mid-vessel.  The veteran also had a 
history of hypertension, hyperlipidemia, diverticulitis, and 
microhematuria.  The veteran complained of one to two 
episodes of chest pain per day that was usually relieved by 
two to three nitroglycerin pills, but within the last month 
he had occasionally taken six to eight nitroglycerin pills.  
The veteran had been started on Atenolol the week prior, but 
he developed a rash on his hands and feet.

A September 1996 discharge summary from the Jackson, 
Mississippi, VA Medical Center indicates that the veteran was 
admitted on September 9, 1996, and was begun on Lopressor.  
He developed a palmar rash and a rash on his feet, and 
subsequently Lopressor was discontinued.  The veteran 
underwent cardiac catheterization on September 10, 1996, 
which showed progression of arteriosclerotic cardiovascular 
disease.  Catheterization showed preserved left ventricular 
systolic function with an ejection fraction of 69 percent and 
anteroapical hypokinesis, total ostial right coronary 
stenosis, total mid-left anterior descending artery stenosis 
with patent left internal mammary artery graft and good 
distal and retrograde flow as previously described, and 
circumflex with a 95 percent proximal occlusion of the large 
segment and obtuse marginal artery.  

The veteran underwent percutaneous transluminal coronary 
angioplasty on September 12, 1996.  During the procedure 
there was a dissection of the right obtuse marginal artery 
with subsequent occlusion and subsequent myocardial 
infarction.  The veteran was transferred to the CCU for 
treatment of posterior inferior myocardial infarction by 
enzymes.  The veteran remained stable and pain was controlled 
with morphine and nitroglycerin infusion.  The veteran was 
also started on Lopressor and captopril with no worsening of 
his rash.  The veteran was without chest pain since then and 
remained stable and was moved back to the floor on September 
16, 1996.  The veteran was seen by cardiac rehabilitation and 
was to be followed by them as an outpatient.  The diagnoses 
were status post myocardial infarction, status post 
percutaneous transluminal coronary angioplasty dissection, 
angina, hypertension, status post coronary artery bypass 
graft, and hyperlipidemia.  

A treatment record from September 14, 1996, indicates that 
the veteran was status post percutaneous transluminal 
coronary angioplasty with dissection and controlled 
myocardial infarction.  The veteran had mild dull chest pain 
on nitroglycerin infusion, but was otherwise doing well.  It 
was noted that the previous night there was a period of 
decreased respiration with a possible over sedation on the 
patient-controlled analgesia pump.  Subsequently the veteran 
was placed on morphine sulfate as needed without noninvasive 
ventilation.  He was discharged from the hospital on 
September 18, 1996, to be followed at the outpatient clinic.

The February 1997 VA examination for skin disorders indicates 
that the veteran stated that his skin problems began while he 
was in the hospital in September 1996.  The veteran reported 
that skin on his hands crinkled, became tender and sore, and 
sometimes would peel.  The veteran also reported that he had 
transverse depression in his nails that started around the 
cuticles.  Based on measurements of the veteran's cuticles, 
the examiner noted that the transverse depressions had grown 
out.  The veteran stated that he had a rash on the top of 
both feet in September 1996.  The veteran stated that the 
skin on the top of his left foot was tender.  On examination, 
the rash on the top of his feet was not apparent.  There 
appeared to be dishydrosis on the veteran's hands.  The 
veteran stated that he had used some creams, but he could not 
recall the names of the creams.  

A February 1997 VA examination for mental disorders indicates 
that the veteran stated that in December 1996 when he thought 
about his heart attack he would start to cry because he 
thought he was dead, and so his doctor gave him a "nerve 
pill."  He described his current status as "My nerves are 
fair.  I try to work a little bit as an automobile salesman.  
I'm afraid that getting upset . . . will cause another heart 
attack.  Depressed three quarters of the time because I'm not 
as active as I was because of this heart problem."  He 
reported experiencing hallucinations on one occasion 
associated with administration of morphine as part of his 
treatment for cardiac problems.  

On examination, the veteran exhibited no unusual motor 
activity.  Speech was fluent without flight of ideas or 
looseness of associations.  His mood and affect was anxious 
and depressed.  He denied hallucinations, expressed no 
clearly identifiable delusions, denied homicidal or suicidal 
thoughts, and was precisely oriented to person, place, 
situation, and time.  His remote, recent, and immediate 
recall were good.  Judgment to avoid common danger was good.  
Abstracting ability was adequate.  Insight was fair.  The 
examiner's assessment was that the veteran gave a history 
consistent with an adjustment disorder with an anxious and 
depressed mood.  

A February 1997 VA neurologic examination indicates that the 
veteran complained of headaches.  He reported that his 
headaches began after a hospitalization for angioplasty.  The 
veteran stated that he never had any substantial headaches 
until his September 1996 hospitalization.  Subsequent to his 
hospitalization, he began to have severe and often 
intolerable headaches that involved the entire head and would 
disable him.  He was hospitalized for four days with one of 
these severe headaches, had a complete evaluation, including 
CAT scan of his head, and with medication the headaches were 
somewhat relieved.  Decreasing the amount of nitroglycerin 
made a difference in the occurrence of the headaches.  The 
veteran reported only having one slight headache in the last 
month, and that headache responded to ordinary analgesics.  
He reported that he noticed a clear association between 
having to take nitroglycerin in tablet or patch form and the 
occurrence of the headaches.  He reported having no other 
types of headaches except mild infrequent generalized non-
disabling ones. 

On examination, he was alert, oriented, and cooperative.  
Mentation was normal.  Cranial nerves II through XII were 
intact with no signs of increased intracranial pressure or 
focal neurologic deficits.  Motor examination revealed normal 
muscle tone and strength with no atrophy, fasciculation, or 
abnormal movements.  Sensory examination was intact 
throughout to all modalities.  Coordination, gait, station, 
and Romberg were normal.  Deep tendon reflexes were 2+ and 
symmetrical.  The examiner's assessment was normal 
examination in an individual with a history of vascular 
headaches, probably related to the need for vasodilators of 
the nitroglycerin type.  The examiner stated that in that 
sense, the onset of the headache clearly was related to the 
need for such medications subsequent to his hospitalization 
in September 1996.

A February 1997 general medical VA examination indicates 
diagnoses of postnasal drip and benign prostatic hypertrophy, 
by history.

The March 1997 memorandum from the Jackson VAMC Cardiology 
Section Chief indicates that a physician reviewed the 
veteran's hospital medical records and the claims file.  He 
noted that on September 12, 1996, while undergoing 
angioplasty, the veteran suffered a major cardiac 
complication characterized by a coronary dissection with 
acute closure of the coronary artery.  The event was 
recognized promptly and several attempts were made to reopen 
the occluded vessel, but such attempts were unsuccessful.  As 
a consequence, the veteran developed a myocardial infarction 
(non-transmural as documented by subsequent EKG's).  The 
physician noted that the myocardial infarction was a well-
known complication that occurred in approximately 3 to 4 
percent of patients.  Dr. G.R. indicated that the veteran 
signed informed consent forms for the procedures, and was 
therefore cognizant of the risks and benefits of the 
procedure, since he was not a surgical candidate for a repeat 
operation.  Dr. G.R. stated that the veteran "did not suffer 
a 'massive heart attack,'" and massive heart attacks are 
incompatible with life, they imply the loss of forty to fifty 
percent of the viable heart muscle, and even a 25 percent 
loss in a patient with such severe coronary artery disease 
would have been fatal.  The physician stated that the 
veteran's heart attack was non-transmural as documented by 
EKGs.  It was. noted that the veteran's left ventricular 
function decreased from 64 to 45 percent (lower limits of 
normal being 55 percent) as a consequence of the heart 
attack.  

The physician stated that it was his professional opinion 
that the veteran's heart attack would have occurred 
regardless of the procedure for the following reasons: the 
veteran was admitted for increasing chest pain (angina), 
there was relentless progression of the underlying disease, 
95 percent stenosis (blockage) as documented by cardiac 
catheterization, and risk factors (cardiac condition 
aggravated by veteran's hyperlipidemia, smoking history, and 
long history of hypertension).  Dr. G.R. stated that 
regarding a malfunction of the morphine pump, there were no 
entries in the nurse's notes or in the Controlled Substance 
Administration Record that such an event had occurred.  He 
further stated that in all probability, a morphine overdose 
did not happen.  He stated that a morphine overdose would 
manifest by respiratory depression or arrest that usually 
requires assisted ventilation.  In addition, a specific 
antidote was readily available in the Intensive Care Unit for 
such overdoses.  He also noted that in cases of morphine 
overdosage, generally there are not any residuals after the 
initial incident.  

Regarding the veteran's claimed conditions of low heart rate, 
itching rash, tiredness, insomnia, depression, anxiety, 
shortness of breath, restlessness, nausea, lightheadedness, 
and dizziness, the physician noted that such conditions were 
known adverse reactions of patients taking beta-blockers.  It 
was also noted that the alleged severe headaches could be due 
not only to the side effect of Lopressor, but also due to the 
amount of nitrates.  The physician noted that the veteran's 
angina pains represented the continued manifestation of his 
underlying heart condition.  He also noted that the presence 
of high blood pressure and then sudden low blood pressure 
could be accounted for by the dissimilar pharmacokinetics of 
the veteran's two present medications (Lopressor and 
Capoten).  He stated that it was his professional opinion 
that the claimed conditions were not caused by the 
angioplasty, subsequent heart attack, and alleged morphine 
overdose.  Dr. G.R. submitted medical journal articles in 
support of his opinion.

In an April 1997 memorandum, the  Head Nurse of Ward 4CS, 
indicated that the veteran was admitted to Ward 4CS on 
September 9, 1996 with a diagnosis of angina.  She stated 
that she had no knowledge or record of any incident that 
occurred during his hospital stay that resulted in any 
adverse effects to the patient.

In an April 1997 memorandum, the Clinical Pharmacy 
Coordinator, stated that upon review of the Controlled 
Substance Administration Record, the veteran received 
morphine sulfate via a PCA pump September 12-13, 1996.  The 
veteran received a total dose of 30 mg during that time 
period.  There was no documentation that the pump 
malfunctioned or that the veteran received an excessive 
amount of morphine sulfate.  Reference was made to the 
Physician's Desk Reference, pages 535-537.

In a September 1997 Decision Review Officer hearing, the 
veteran testified in relevant part that he had open heart 
surgery in 1988 at a private hospital.  He stated that he 
went to the VAMC because of angina pains, and under the care 
of VAMC physicians, he suffered a massive heart attack.  He 
stated that his heart condition affected all areas of his 
life.  He noted that his rash was from Atenolol, a drug that 
he was taking before he went into the hospital.  The veteran 
stated that he was put on a morphine internal IV, which later 
malfunctioned and "dumped the whole bottle into my body."  
He stated that he overdosed on morphine and was nauseated and 
threw up.  He attributed his current shortness of breath and 
nervousness to the alleged morphine overdose.  

An April 1999 VA treatment record indicates that the veteran 
had recurrent chest pain.  A stress test was performed.  The 
impression was findings suggestive of pharmacologically 
induced ischemia in the anterior and septal walls of the left 
ventricle, and findings suggestive of an inferolateral wall 
infarct.

VA records indicate that the veteran underwent cardiac 
catheterizations in May 1999 and August 2000.  In November 
2000 he underwent an adenosine cardiac scan.

In May 2004, a VA examination was conducted to evaluate the 
residuals of a skin rash.  The report indicates that the 
veteran reported that he acquired a rash after having been 
placed on Lopressor while being hospitalized in 1996.  It was 
noted that an actual description of the rash was not 
available in the claims file, but a statement that the rash 
resolved after removing the veteran from Lopressor was 
available.  The veteran stated that the rash was primarily in 
his hands, palms of his hands, soles of his feet and lower 
extremities, and that it resolved after being taken off 
Lopressor.  He reported that subsequently the skin would 
peel, and the only current residual he had was an increased 
sensitivity to touch in the palm of his hand and the soles of 
the feet.  He noted that the increased sensitivity primarily 
manifested when he walked bare feet on something that was 
rough or if he handled something that was rough.  He noted 
that there had been no reoccurrence of the rash after having 
been removed from the drug.  

On examination, there was no evidence of objective pathology 
remaining on the palms of the hands and the soles of the 
feet.  The veteran simply stated that he had some increased 
sensitivity to touch in those areas.  The examiner indicated 
that the veteran's complaint was discussed with the examining 
neurologist as to what possible association there could be 
between increased sensitivity to the tactile nerve endings 
subsequent to having had a rash resulting in the peeling of 
the epidermis.  He stated that the nerve endings that would 
have been affected at the time of injury would have long 
since regenerated and would not be the responsible etiologic 
reason for the veteran's hypersensitivity.

In May 2004, a VA examination was conducted to evaluate the 
veteran's headache.  The claims file was reviewed.  The 
report indicated that the veteran claimed complications 
including a morphine overdose during VA hospitalization.  
Compensation and pension examination done a year after the 
incident revealed vascular headaches related to nitrates and 
a normal neurologic exam, and the opinion was nitrate-induced 
headaches.  The veteran reported that his headaches wee not 
as bad as they used to be, they recurred 2 to 3 times a week, 
and they responded well to Tylenol.  The veteran described 
the headaches as a band around the temples and the occiput, 
which was productive of a dull aching pain.  He reported no 
associated nausea or vomiting.  He stated that they may 
happen at any time, and rarely awakened him from sleep.  He 
stated that he may have had a really debilitating headache 
monthly in the past 6 months.  He reported that he would take 
Tylenol and sit down, and the headache would be gone in 20 to 
30 minutes.  He reported no associated visual disturbance.  
There was associated phono/photophobia.  He reported that his 
headaches started in 1996 when he was put on nitrates for his 
coronary artery disease.  He stated that he did not use much 
nitroglycerin now, but when he did, it precipitated a 
headache.  

On examination, there was normal gait and station with good 
heel/toe/tandem walk.  Cranial nerves 2 through 12 were 
intact except bilateral surgical pupils.  Motor strength was 
5/5 with normal tone, bulk, coordination, and dexterity.  
Sensory showed a mild stocking-glove deficit to temperature 
and mild vibration sense impairment in the lower extremities.  

The assessment was that there was no change from the VA 
opinion in 1997.  The examiner stated that the current 
examination was similar except for the subsequent cataract 
surgeries and related pupillary abnormality and the 
appearance of diabetic neuropathy.  The examiner stated that 
the veteran had nitrate-induced headaches, a common symptom.  
The examiner noted that he did not consider the nitrate-
induced headaches to be a significant disability.  In fact, 
the examiner noted that he asked his patients to discard 
their Nitroglycerin if they failed to get a headache.  In 
other words, headaches are inherent in Nitroglycerin usage.  
The examiner stated that as to whether the veteran's 
headaches were caused by the hospitalization in 1996, he 
could not say, and he deferred any opinion to the 
cardiologist or internist who would examine the veteran for 
his coronary artery disease.  The examiner noted that the 
veteran's headaches were certainly incidental to treating his 
angina.

In May 2004, a VA psychiatric examination was conducted.  The 
claims file was reviewed.  The examiner stated that the 
veteran underwent a coronary angioplasty in September 1996.  
During that time period, the veteran began to feel anxious 
and worried about his overall condition, as well as 
depressed.  In October 1996, the veteran's primary care 
provider prescribed Paxil, and since then the veteran had 
been on some antidepressants.  The veteran stated that his 
medication has helped significantly with his depressive 
symptoms.  The veteran reported that he felt sad much of the 
time, and related this specifically to the physical 
limitations and loss of ability to be active because of his 
cardiac condition.  He stated that he would "sometimes cry 
over nothing, I don't know why I do that."  He did not 
consider himself either worthless or hopeless, and denied and 
suicidal ideation.  On examination, the veteran was alert and 
well oriented.  His speech was normal.  He described his mood 
as "variable, I get depressed easily.  His affect was 
slightly constricted but generally pleasant.  There was no 
evidence of illogical or delusional thought process.  
Judgment seemed good, insight was fair, and his memory for 
recent and remote events was adequate.  

The impression was adjustment disorder with mixed anxious and 
depression symptoms, chronic, with a GAF of 70.  The examiner 
noted that the veteran described symptoms of anxiety and 
depression relating primarily to physical limitations 
resulting from his cardiac status.  It was noted that the 
veteran was not being treated by any mental health provider 
at the time of the examination. 

Analysis

The veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 because in September 
1996, while undergoing an angioplasty procedure at the VA 
Medical Center in Jackson, Mississippi, a hole was 
"punched" in his artery, which caused him to suffer a 
massive heart attack and have resultant anginal pains.  He 
also contends that while being hospitalized at the VA Medical 
Center in September 1996, his morphine pump malfunctioned and 
he was given an overdose of morphine on September 13, 1996.  
He states that the alleged morphine overdose and massive 
heart attack caused him to have a low heart rate, alternating 
high and low blood pressure, a rash on his hands, feet and 
legs, fatigue and tiredness, insomnia, depression and 
anxiety, shortness of breath, restlessness, angina pains, 
severe headaches, nausea, lightheadedness, and dizziness.  

The veteran filed his claim in November 1996.  The law 
providing compensation under 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997; the new version of the law is more 
restrictive than the old version, now requiring a showing of 
fault or negligence by the VA in providing medical treatment.  
However, the new law does not apply in the present case, as 
the claim has been pending since before the change in the 
law.  VAOPGCPREC 40-97.  The Board has applied the version of 
38 U.S.C.A. § 1151 (and the related regulations, 38 C.F.R. §§ 
3.358, 3.800) in effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  
In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim is based will be compared with 
the subsequent physical condition resulting from the disease 
or injury.  38 C.F.R. § 3.358(b)(1).  The regulation further 
provides, in part, that benefits will not be payable for the 
continuance or natural progress of disease or injury for 
which VA treatment is authorized.  38 C.F.R. § 3.358(b)(2).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability or death was 
not the result of natural progress of medical conditions.
The veteran's statements and testimony describing the 
symptoms of his disability and his treatment are considered 
competent evidence.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.

The medical evidence shows that prior to the veteran's 
admission to the Jackson VAMC in September 1996, he underwent 
a cardiac catheterization in May 1988 at a private facility.  
In June 1988 he underwent an aortocoronary bypass graft to 
the left anterior descending and a left circumflex posterior 
descending vein graft at the same private facility.  The 
final diagnosis was unstable angina pectoris secondary to 
significant occlusive coronary atherosclerosis.  
Additionally, in September 1989 the veteran underwent another 
cardiac catheterization.  After the September 1989 procedure, 
the impression was coronary atherosclerotic heart disease 
treated surgically with internal mammary artery graft to the 
left anterior descending and saphenous vein graft to the 
circumflex system, both patent; interval/new disease 
development with now 100 percent occlusion of the mid 
circumflex with the distal circumflex being fed by patent 
circumflex saphenous vein graft; interval/new development 
with flow restrictive disease noted in obtuse marginal #1 and 
proximal branch off of obtuse marginal #1; sable flow 
restrictive disease of the intermediate coronary artery.  It 
was stated that the veteran's recent angina may have been a 
manifestation of new flow restrictive disease at the 
circumflex system or manifestation of previously diagnosed 
inoperable intermediate coronary artery disease.  

The VA medical records show that at the time of the September 
9, 1996, admission, the veteran had a known history of 
coronary artery disease, and a history of two myocardial 
infarctions in 1983 and in 1988.  The veteran's last coronary 
catheterization was in August 1992, and it showed total 
proximal right coronary artery disease and critical coronary 
artery disease, stenosis of the obtuse marginal at the 
origin, and 40 to 50 percent stenosis of the obtuse marginal 
#2 at mid-vessel.  

The September 1996 discharge summary shows that the veteran 
underwent cardiac catheterization on September 10, 1996, and 
on September 12, 1996 he underwent percutaneous transluminal 
coronary angioplasty (PTCA).  During the PTCA procedure, 
there was a dissection of the right obtuse marginal artery 
with subsequent myocardial infarction.  The veteran was 
transferred to the CCU for posterior inferior myocardial 
infarction by enzymes.  He then remained stable and pain was 
controlled with morphine and nitroglycerin infusion.  The 
final diagnoses were status post myocardial infarction, 
status post PTCA dissection, angina, hypertension, status 
post coronary artery bypass graft, and hyperlipidemia.  

Residuals of a Myocardial Infarction/Anginal Pains

The Board finds that the March 1997 Jackson VAMC Cardiology 
Section Chief's opinion is highly probative evidence that 
shows that the veteran does not have  additional residuals of 
a myocardial infarction or anginal pains due to an injury or 
aggravation of an injury as a result of VA hospitalization, 
or medical or surgical treatment, or that VA failed to timely 
diagnose or properly treat the veteran, and that such failure 
directly caused increased disability or death.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  Dr. G.R. noted that a 
myocardial infarction such as the one the veteran suffered in 
September 1996 was a well-known complication.  Dr. G.R. also 
stated that the veteran did not suffer a massive heart 
attack, and the veteran's heart attack would have occurred 
regardless of the procedure for several reasons:  on 
admission the veteran had increased chest pain, there was 
relentless progression of the underlying disease, there was 
95 percent stenosis (blockage) as documented by cardiac 
catheterization, and several risk factors were present.  In 
other words, Dr. G.R.'s opinion is to the effect that VA 
treatment did not cause the myocardial infarction, but that 
it would have occurred regardless of VA treatment.  It is 
also notable that the veteran signed informed consent forms 
for the procedures, and was cognizant of the risks and 
benefits of the procedure. 

Dr. G.R. noted that the veteran's angina pains represented 
the continued manifestation of his underlying heart 
condition.  He essentially stated that in his professional 
opinion, the claimed conditions were not caused by 
angioplasty during the course of the veteran's September 1996 
VA hospitalization.  

Given the aforementioned opinions which essentially discount 
a relationship between the veteran's myocardial infarction 
and anginal pains and VA treatment, the claims must be 
denied. 

Morphine Overdose

Dr. G.R. indicated that there was no corroborative evidence 
that a morphine overdose occurred during the course of the 
veteran's VA treatment in September 1996, and this was 
confirmed by the Jackson VAMC Head Nurse of Ward 4CS and the 
Jackson VAMC Clinical Pharmacy Coordinator.  Dr. G.R. 
indicated that a morphine overdose would be manifested by 
respiratory depression or arrest that typically requires 
assisted ventilation.  It was also pointed out that in cases 
of morphine overdoses, there are no residuals after the 
initial incident.  In sum, there is no evidence on file which 
establishes that the veteran was subject to a morphine 
overdose during his VA treatment in September 1996 which 
caused additional and lasting disability.  Further, assuming 
for argument purposes that he did sustain a morphine 
overdose, it has been explained that any related residuals 
would be acute and transitory and not productive of 
disability. 


Disability Manifested by a Low Heart Rate etc.

Dr. G.R. indicated that the veteran's claimed low heart rate, 
tiredness, insomnia, restlessness, nausea, lightheadedness, 
and dizziness were well-known adverse reactions to a beta-
blocker, which is medication used to treat his cardiac 
condition.  It has been determined, as discussed above, that 
the veteran's cardiac disability is not service-connected 
under 38 U.S.C.A. § 1151.  As such, the veteran may not argue 
that his symptoms are secondarily related to a service-
connected heart disability.  38 C.F.R. § 3.310 

Further, no medical professional has offered an opinion, to 
the effect that the treatment afforded the veteran by VA, to 
include administration of beta blockers, undertaken during a 
period of VA hospitalization in September 1996, resulted in 
additional disability from a disease or injury or an 
aggravation of existing disease or injury.  Rather, it 
appears that any resultant disability, if any, was a 
necessary consequence of (or certain to result from) his 
cardiac treatment.  While the veteran has set forth his own 
opinion as to the existence of additional disability, the 
record does not establish that he has the requisite medical 
training and expertise to offer any such opinion.  See Layno 
v. Brown, 6 Vet. App. 464, 469-70 (1994).  

Rash

With regard to a skin rash, in the May 2004 VA examination, 
it was noted that there was no evidence of objective 
pathology remaining on the palms of the veteran's hands and 
soles of his feet.  The examiner stated that the nerve 
endings that would have been affected by the Lopressor 
prescribed in September 1996 would have long since 
regenerated and would not be responsible for the veteran's 
current hypersensitivity.  In other words, VA treatment did 
not produce residual additional disability but was productive 
of acute and transitory symptoms which resolved.  There is no 
competent medical evidence to the contrary.  As such, 
compensation under 38 U.S.C.A. § 1151 is not warranted. 



Psychiatric Disorder

With regard to anxiety, Dr. G.R. indicated in his March 1997 
statement that such was a well-known reaction to cardiac 
medication - beta-blockers.  In a May 2004 VA report, it was 
noted that the veteran had an adjustment disorder with mixed 
anxiety and depression symptoms.  It has been determined, as 
discussed above, that the veteran's cardiac disability is not 
service-connected under 38 U.S.C.A. § 1151.  As such, the 
veteran may not argue that his psychiatric disorder is 
secondarily related to a cardiac disability.  38 C.F.R. 
§ 3.310

Further, no medical professional has offered an opinion, to 
the effect that the treatment afforded the veteran by VA, to 
include administration of beta blockers, undertaken during a 
period of VA hospitalization in September 1996, resulted in 
additional psychiatric disability from a disease or injury or 
an aggravation of existing disease or injury.  While the 
veteran has set forth his own opinion as to the existence of 
additional psychiatric disability, the record does not 
establish that he has the requisite medical training and 
expertise to offer any such opinion.  See Layno v. Brown, 6 
Vet. App. 464, 469-70 (1994).  In sum, there is no basis for 
compensation for 38 U.S.C.A. § 1151.

Headache Disability

A February 1997 neurological report reflects the opinion that 
there was a clear association between Nitroglycerin and the 
veteran's headaches.  The May 2004 VA examination similarly 
concludes that the veteran's headaches were incidental to 
Nitroglycerin, which is medication used to treat angina.  In 
fact, the 2004 VA examiner essentially indicated that 
headaches were a necessary consequence of Nitroglycerin usage 
and that if his patients did not experience such symptoms he 
would advise them to discontinue the medication as such was 
ineffective.  

First, the veteran is not service-connected for a cardiac 
disability via direct or secondary service connection or 
under the provisions of 38 U.S.C.A. § 1151.  As such, he may 
not argue that his headaches are secondarily related to a 
cardiac disability.  38 C.F.R. § 3.310.  Second, there is 
absolutely no evidence that shows that VA treatment resulted 
in additional headache disability.  There is no evidence that 
the veteran has additional headache disability which is the 
result from a disease or injury or an aggravation of an 
existing disease or injury as a result of VA treatment.  As 
such, compensation under 38 U.S.C.A. § 1151 is not warranted.  

All claims

The Board finds that the preponderance of the evidence is 
against the appellant's claims, and that compensation under 
38 U.S.C.A. § 1151 is not warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anginal pains is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a morphine overdose, to include anxiety and 
shortness of breath is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disability manifested by a low heart rate, alternating high 
and low blood pressure, fatigue, insomnia, restlessness, 
nausea, lightheadedness, and dizziness is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
rash of the hands, feet, and legs is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, diagnosed as an adjustment disorder 
with anxious and depressed mood is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
chronic headache disability is denied. 



	                        
____________________________________________
K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


